Citation Nr: 1618764	
Decision Date: 05/10/16    Archive Date: 05/19/16

DOCKET NO.  13-09 345	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Paul, Minnesota


THE ISSUES

1.  Propriety of the total rating termination for service-connected residuals of prostate cancer, effectuated by rating action in November 2012.  

2.  Entitlement to an increased rating for prostate cancer, evaluated as 10 percent disabling from February 1, 2013, to December 16, 2013, and 40 percent disabling on and after December 17, 2013.  


REPRESENTATION

Appellant represented by:  Disabled American Veterans 


ATTORNEY FOR THE BOARD

Brian J. Milmoe, Counsel 



INTRODUCTION

The Veteran had active duty service from November 1966 to November 1969.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from rating decisions entered in 2012, 2013, and 2014 by the Department of Veterans Affairs (VA) Regional Office (RO) in St. Paul, Minnesota.  In an August 2012 rating decision, the RO proposed that the rating for prostate cancer be reduced from 100 percent to 0 percent disabling.  A November 2012 rating decision effectuated this proposed reduction, effective from February 1, 2013.  Subsequently, in a March 2014 rating decision, the RO granted a 10 percent rating for prostate cancer for the period from February 1, 2013, to December 16, 2013, and a 40 percent beginning on December 17, 2013.  

Pursuant to the holding in Manlincon v. West, 12 Vet. App. 238, 240-41 (1999), the Board remanded this matter in May 2015 to permit the agency of original jurisdiction to issue a statement of the case as to the question of the propriety of the total rating termination, having found that a timely notice of disagreement as to the prior termination action had been submitted by the Veteran.  The timely filing of a notice of disagreement is paramount and given that such condition is met in this instance, the Board exercises the prerogative of VA to waive the filing of a substantive appeal.  See Percy v. Shinseki, 23 Vet. App. 37, 44 (2009).  Thus, the Board finds in this instance that the need to address the larger issue of total rating termination outweighs consideration of the question of the timelines of appeal or any lesser included issue, particularly in light of the fact that law and regulations necessitate restoration of the total rating under the facts of this case.  


FINDINGS OF FACT

1.  Action of the RO in November 2012 for the termination of the total schedular evaluation assigned for service-connected residuals of prostate cancer was effectuated without regard to the requirements set forth in 38 C.F.R. § 3.343, thereby warranting restoration of the total disability evaluation

2.  In light of the foregoing, there is no justiciable issue within the Board's jurisdiction for review of the question of the Veteran's entitlement to a rating for residuals of prostate cancer in excess of 10 percent from February 1, 2013, or in excess of 40 percent on and after December 17, 2013.  


CONCLUSIONS OF LAW

1.  The RO action of November 2012, terminating the total rating assigned for prostate cancer is void ab initio and restoration of the 100 percent schedular evaluation therefor, effective from February 1, 2013, to the present, is warranted.  38 U.S.C.A. § 1155 (West 2014); 38 C.F.R. §§ 3.105, 3.343, 4.115b, Diagnostic Code (DC) 7528 (2015). 

2.  Given the restoration of the Veteran's 100 percent rating for residuals of prostate cancer from February 1, 2013, the issue of whether he is entitled to a rating in excess of 10 percent for the same disorder from February 1, 2013, or in excess of 40 percent from December 17, 2013, is beyond the Board's appellate jurisdiction.  38 U.S.C.A. §§ 7104, 7105(d)(5) (West 2014). 


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The record reflects that service connection for prostate cancer was established by the RO through its rating decision of March 2011, at which time a 100 percent rating was assigned therefor, effective from February 2011, under DC 7528.  The RO by its rating determination of August 2012 proposed to terminate that total rating.  The Veteran was notified by the RO's correspondence of August 2012 of its intention to reduce his 100 percent rating for prostate cancer to 0 percent, to which he promptly disagreed in a written statement received by VA in early December 2012.  The RO effectuated that total rating termination by its rating action in November 2012, with assignment of a 0 percent rating from February 1, 2013.  Subsequent action by the RO in March 2014 assigned a 10 percent rating, effective February 1, 2013, and a 40 percent evaluation, effective from December 17, 2013.  

Under 38 C.F.R. § 4.115b, DC 7528, a single disability rating of 100 percent is warranted for malignant neoplasms of the genitourinary system.  Moreover, this rating shall continue beyond the cessation of surgical, X-ray, antineoplastic chemotherapy, or other therapeutic procedures with a mandatory VA examination at the expiration of six months.  Any change in evaluation based upon that or any subsequent examination shall be subject to the provisions of 38 C.F.R. § 3.105(e), which provide specified notice and due process requirements where reduction in the evaluation of a service-connected disability would result in a reduction of current compensation payments.  If there has been no local reoccurrence or metastasis, residuals are to be rated on voiding dysfunction or renal dysfunction, whichever is predominant. 

The Board acknowledges the decision in Rossiello v. Principi, 3 Vet. App. 430, 433 (1992), which held that, under a separate DC, then in effect and since revised, a rating reduction claim was not at issue as the DC in question mandated an automatic reduction from the 100 percent level by operation of law.  Since that decision, VA has revised the DC to its current language, mirroring DC 7528, to require application of the due process provisions of 38 C.F.R. § 3.105 prior to any rating reduction.  In making this revision, VA stated that "the rule requires only an examination, not a reduction," six months following the cessation of treatment.  Id.  

Equally important for this decision are the provisions of 38 C.F.R. § 3.343(a) which provide that a total disability rating, as here, when warranted by the severity of the condition and not granted purely because of hospital, surgical, or home treatment, or individual unemployability, will not be reduced, in the absence of clear error, without examination showing material improvement in physical or mental condition.  Examination reports showing material improvement must be evaluated in conjunction with all the facts of record and consideration must be given particularly to whether the veteran attained improvement under the ordinary conditions of life, that is, while working or actively seeking work or whether the symptoms have been brought under control by prolonged rest, or generally, by following a regimen which precludes work and, if the latter, reduction from total disability ratings will not be considered pending reexamination after a period of employment (3 to 6 months).

Where VA fails to observe applicable law and regulation in reducing a veteran's rating, such a rating is void ab initio and must be set aside as not in accordance with the law.  Brown v. Brown, 5 Vet. App. 413, 422 (1993).

Notwithstanding the fact that the reduction effectuated in this matter was undertaken in compliance with 38 C.F.R. § 3.105(e), it is nevertheless evident that such action was effectuated without specific consideration or reference to 38 C.F.R. § 3.343, nor was the Veteran furnished notice of that regulation or its impact in any notice under 38 U.S.C.A. § §§ 5103 or 5103A, statement of the case, supplemental statement of the case, or any other document furnished to him by the RO.  In sum, the RO has not developed or adjudicated this matter as a case involving a total rating termination governed by 38 C.F.R. § 3.343.  Parenthetically, it is noted that the 100 percent evaluation had not remained in effect for a period of five or more years, and, therefore, the provisions of 38 C.F.R. § 3.344 as to the stabilization of disability evaluations are not for application. 

Here, the RO failed to cite or include in any decisional document or notice letter a discussion of the pertinent provisions of 38 C.F.R. § 3.343, the effect of which is to void ab initio the RO's total rating termination of November 2012 and to compel the Board to set it aside as not in accordance with law.  Dofflemeyer v. Derwinski, 2 Vet. App. 277, 280-82 (1992) (citing Browder v. Derwinski, 1 Vet. App. 204, 205 (1991)); see also Hayes v. Brown, 9 Vet. App. 67, 73 (1996); Kitchens v. Brown, 7 Vet. App. 320, 324 (1995). 

As there is no indication that the RO considered the provisions of 38 C.F.R. §3.343 in terminating the total rating, and as there was no finding that material improvement had been shown or, if it was established, that it was attained under the ordinary conditions of life, the total schedular rating must be restored for the period at issue extending from February 1, 2013, and continuing to the present.  The RO's failure to demonstrate that material improvement attained under the ordinary conditions of life with respect to the Veteran's disability had been shown cannot be cured by subsequent examination or action by VA.  Rather, the Board must look only to the evidence of record at the time of the total rating termination, and determine whether that action was appropriate. 

This decision does not suggest that the current evidence of record supports the current 100 percent evaluation, but simply that the reduction of the 100 percent rating was not effectuated in accord with VA law and regulation for the period from February 1, 2013.  Any subsequent action taken to reduce the rating in question must be in accord with the facts then presented and the governing legal criteria then in effect. 

Such action effectively renders moot the other issues herein on appeal as to the Veteran's entitlement to ratings in excess of 10 and 40 percent for residuals of prostate cancer during the period on and after February 1, 2013.  As no justiciable issue in that regard remains, the Board is without jurisdiction to review either of those questions and, thus, that portion of the appeal must be dismissed.  




                                                              (CONTINUED ON NEXT PAGE)


ORDER

As the action in November 2012 to terminate the assigned total rating for residuals of prostate cancer was improper, restoration of a 100 percent schedular evaluation for such disorder from February, 1, 2013, and continuing thereafter, is warranted. 

Any question as to the Veteran's entitlement to a rating in excess for residuals of prostate cancer prior to December 17, 2013, or in excess of 40 percent on and after December 17, 2013, is dismissed.  





____________________________________________
M. E. LARKIN
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


